104 F.3d 364
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Andrew Ross WILLIAMS, Appellant.
No. 96-1981.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 6, 1996.Filed Dec. 17, 1996.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
A jury found Andrew Ross Williams guilty of possessing a motor vehicle, with intent to sell or otherwise dispose of it, knowing that the vehicle identification number (VIN) had been tampered with or altered, in violation of 18 U.S.C. § 2321.  The district court1 denied Williams's motion for judgment of acquittal based on the sufficiency of the evidence, and sentenced him to five months imprisonment and two years supervised release.  Williams appeals, arguing there was insufficient evidence of his knowledge and his intent.


2
Viewing the evidence in the light most favorable to the government, and giving it the benefit of all reasonable inferences, we conclude that sufficient circumstantial evidence was presented from which a reasonable jury could infer that Williams knew the VIN had been altered and that he intended to sell the vehicle.  See United States v. Patterson, 886 F.2d 217, 218 (8th Cir.1989) (per curiam) (standard of review).  Accordingly, we affirm.



1
 The HONORABLE HENRY WOODS, United States District Judge for the Eastern District of Arkansas